AO 91 (Rev sini Ag wri&t ¢@plani-02385 Document 1 Filed on 10/04/19 in TXSD° Page ated Spies District Court

 

 

 

 

FILED
United States District Court | OCT ~ 42019
SOUTHERN , DISTRICT OF TEXAS
MCALLEN DIVISION David J. Bradley, Clerk
UNITED STATES OF AMERICA

V. . CRIMINAL COMPLAINT

Erasmo Garcia Ili. PRINCIPAL United States Case Number:
YOB: 2004 4 M-19-2385-M

(Name and Address of Defendant)
I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about October 2, 2019 in Starr County, in
the Southern District of Texas - defendants(s) did,

(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Miguel Sauceda-Perez, a citizen and national of Niexico, for
a total of one (1), who had entered the United States in violation of law, did knowingly transport, or move or
attempted to transport, said alien in furtherance of such violation of law within the United States, that is,
from a location near Roma, Texas to the point of arrest near Roma, Texas, by means of a motor vehicle,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY
] further state that I am a(n) U.S. Border Patrol-Agent and that this complaint is based on the
following facts:

On October 02, 2019, Border Patrol Agents responded to a call for assistance from Starr County Sheriff's Office at a
traffic stop conducted in Roma, Texas. . /

At the traffic stop, the responding Agent met with a Starr County Deputy that informed the agent he had conducted a
traffic stop on a vehicle for driving with no headlights on.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [XlYes [| No

approved by S$ cuff Greempann, ALA MY
dee Ohi w/y/5

 

  
 

of Complainant

Ciffiano Shears Jr | Border Patrol Agent

 

Sworn to before me and subscribed in my presence, Printed Name of Compisinant
October 4, 2019 $43 ann at McAllen, Téxas

 

 

Date --

“er
Peter E. Ormsby , U. S. Magistrate Judge a ° ow,

Name and Title of Judicial Officer Signature of Judicial Officer
Case 7:19 FRITED STATES DISTRICT EOURTS? P20" 2 of 2
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL CONIPLAINT:

M-19-2385-M
RE: Erasmo Garcia lil

CONTINUATION:

The Agent conducted an immigration inspection on the occupants of the vehicle. The driver,
identified as Erasmo Garcia III, was determined to be a United States Citizen. The rear passenger,
identified as Miguel Sauceda-Perez, was determined to be a citizen of Mexico illegally present in the
United States. During questioning, Garcia stated that he went to a laundromat to wash clothes and
was approached by Sauceda who asked him for a ride and he agreed. Afterwards, agents observed
there was no cloth basket; clothes or detergent in Garcia’s vehicle.

Erasmo Garcia and Miguel Sauceda-Perez were placed under arrest and transported to the Rio
Grande City Border Patrol Station for processing.

Principal Statement:

Erasmo Garcia III, a United States citizen, was read his Miranda Rights. Garcia stated he
understood his rights and was willing to provide a sworn statement without the presence of an
attorney. \

Garcia stated he had picked up the illegal alien at the laundromat because the subject asked him for a
ride. Garcia then requested to have an attorney present.

Material Witness Statement:

Miguel Sauceda-Perez, a citizen of Mexico, was read his Miranda Rights. Sauceda-Perez stated he
understood his rights and was willing to provide a sworn statement without the presence of an
attorney.

Sauceda stated that he crossed the Rio Grande River illegally into the United States on October 01,
2019. Sauceda made the arrangements in Miguel Aleman, Mexico. Sauceda was going to pay
$1,500 to cross the river and was going to pay a total of $7,000 to be smuggled to Missouri.

Sauceda further stated after crossing the river he was led to a spot where a vehicle picked him up
and then was transported by multiple vehicles to a house where he remained overnight. The
following day, Sauceda was transported to the vehicle he was apprehended in. Sauceda stated he sat
in the rear passenger side of the vehicle and described the driver as a young male, with dark skin and
medium length hair.

Sauceda identified Garcia, through a photo lineup, as the driver of the. vehicle he was arrested in.

Page 2
